Citation Nr: 1024453	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to June 23, 2009, and thereafter in excess 
of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date prior to January 4, 2008 
for the grant of service connection for dystonic tremors of 
the right and left hands.

5.  Entitlement to an effective date prior to January 4, 2008 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to 
December 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of August 2008, August 2009, and December 2009 
rating actions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  

In February 2010, a Travel Board hearing before the 
undersigned Acting Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

In September 2009, the Veteran indicated that he was 
experiencing difficulties with his right index finger and 
hand, as well as his shoulder, which may be related to his 
service-connected lumbar spine disability.  During the 
February 2010 hearing, the Veteran raised the issue of 
whether an April 1951 rating decision, which denied service 
connection for a back disability, hearing loss and tinnitus, 
should be revised on the basis of clear and unmistakable 
error.  Although these issues have been raised by the record, 
they have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran alleges entitlement to an initial disability 
rating in excess of 10 percent prior to June 23, 2009, and 
thereafter in excess of 20 percent for a lumbar spine 
disability; entitlement to an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity; and 
entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity.  In February 2010, 
the Veteran testified that these disorders had increased in 
severity since his last comprehensive VA examinations.  VA is 
obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The Veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
As such, additional VA examinations are warranted.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA and private records.  In this 
respect, the Veteran has submitted that he was scheduled for 
a private neurosurgical consultation in November 2009.  
Additionally, the claims file currently includes VA treatment 
records from the Little Rock VA Medical Center dated only 
through February 2009.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, during the February 2010 hearing at the RO, the 
Veteran raised the issues of entitlement to an earlier 
effective date for the grant of service connection for right 
and left hand dystonic tremors and entitlement to an earlier 
effective for the grant of total disability rating due to 
individual employability (TDIU).  The Board construes the 
Veteran's testimony as a notice of disagreement with the 
August 2009 and December 2009 rating decisions.  As the 
Veteran has not been provided a statement of the case in 
response to the notice of disagreement, a remand is required 
for the issuance of a statement of the case on these issues.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The AMC/RO should contact the Veteran 
and request that he identify all 
private treatment health care 
providers who have treated his lumbar 
spine disability, right lower 
extremity radiculopathy, and left 
lower extremity radiculopathy.  After 
securing any appropriate consent from 
the Veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the Veteran that have 
not been previously secured.  

Additionally, the AMC/RO should 
request treatment records from the 
Central Arkansas VA Medical Center in 
Little Rock, Arkansas, from February 
2009 to present.  If the AMC/RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, 
this must be documented in the record.

2.	Schedule the Veteran for a VA 
orthopedic examination to determine 
the current severity of the service-
connected lumbar spine disability, 
right lower extremity radiculopathy, 
and left lower extremity 
radiculopathy.  The claims folder must 
be made available to the examiner for 
review.

As to the lumbar spine, the examiner 
should report the Veteran's ranges of 
thoracolumbar spine motion in degrees 
and note the presence or absence of 
ankylosis of the spine.  The examiner 
should determine whether the back 
disability is manifested by painful 
motion, functional loss due to pain, 
weakened movement, excess 
fatigability, incoordination, or 
additional disability during flare-
ups.  The examiner should also report 
whether intervertebral disc disease 
has required periods of doctor-
prescribed bed rest in the past 12 
months and, if so, the frequency and 
duration of such periods.  Finally, 
the examiner should provide an opinion 
as to the symptoms and severity of the 
lower extremity radiculopathy 
disorders.  

All opinions and conclusions expressed 
by the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.	After completion of the above, 
readjudicate the claims of entitlement 
to an initial disability rating in 
excess of 10 percent prior to 
June 23, 2009, and thereafter in 
excess of 20 percent for a lumbar 
spine disability; entitlement to an 
initial rating in excess of 10 percent 
for radiculopathy of the right lower 
extremity; and entitlement to an 
initial rating in excess of 10 percent 
for radiculopathy of the left lower 
extremity.  If any claim is not 
granted in full, issue a supplemental 
statement of the case, before 
returning the case to the Board, if 
otherwise in order.

4.	The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issues 
of entitlement to an earlier effective 
date for the grant of service 
connection for right and left hand 
dystonic tremors and entitlement to an 
earlier effective for the grant of 
TDIU.  The Veteran should also be 
informed of the requirements to 
perfect an appeal with respect to 
these issues.  If the Veteran perfects 
an appeal with respect to these 
matters, the RO or the AMC should 
ensure that any indicated development 
is completed before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009.).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


